{¶ 57} I respectfully dissent. The trial court did not apply the correct law in rendering its decision. The party attacking an ordinance on constitutional grounds must demonstrate, beyond fair debate, that the zoning classification is unreasonable and not necessary to the health, safety, and welfare of the municipality. Goldberg Cos., Inc. v. RichmondHts. City Council (1998), 81 Ohio St.3d 207, 209. The trial court correctly cited this standard in its opinion. Then, despite this pronouncement, the trial court went on to determine that appellant failed to prove that the denial of the zoning amendment was unconstitutional.
{¶ 58} The constitutionality of the underlying zoning ordinance was the issue, not the denial of an amendment. This misapplication of the law necessitates reversal, particularly when it is coupled with the other errors the majority discusses. I would reverse and remand for the trial court to reexamine the issue based on a correct application of the law.